[Cite as State ex rel. Sevayega v. McMonagle, 122 Ohio St.3d 54, 2009-Ohio-2367.]




          THE STATE EX REL. SEVAYEGA, APPELLANT, v. MCMONAGLE,
                                   JUDGE, APPELLEE.
                    [Cite as State ex rel. Sevayega v. McMonagle,
                         122 Ohio St.3d 54, 2009-Ohio-2367.]
Appeal from dismissal of a petition for a writ of procedendo – Procedendo not
        available to compel performance of a duty already performed – Judgment
        affirmed.
      (No. 2009-0106 ─ Submitted May 19, 2009 ─ Decided May 28, 2009.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 92157, 2008-Ohio-6275.
                                ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Reginald D. Sevayega, for a writ of procedendo. A writ
of procedendo will not issue to compel the performance of a duty that has already
been performed. State ex rel. Howard v. Skow, 102 Ohio St.3d 423, 2004-Ohio-
3652, 811 N.E.2d 1128, ¶ 9.            Moreover, insofar as Sevayega contests the
propriety of the ruling he received on his postconviction motion, he had an
adequate remedy in the ordinary course of law by way of appeal. Extraordinary
relief in procedendo will not be granted if there is an adequate remedy in the
ordinary course of law. State ex rel. George v. Burnside, 118 Ohio St.3d 406,
2008-Ohio-2702, 889 N.E.2d 533, ¶ 7.
                                                                      Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                ____________________
                            SUPREME COURT OF OHIO




       Reginald D. Sevayega, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Pamela
Bolton, Assistant Prosecuting Attorney, for appellee.
       D. Jim Brady, amicus curiae.
                            ____________________




                                        2